         Case 2:20-cv-01338-SB        Document 34      Filed 02/12/21     Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JAMES ARTHUR ROSS,                                                Case No. 2:20-cv-01338-SB

                       Plaintiff,                                   OPINION AND ORDER

               v.

 TYLER BLEWETT et al.,

                       Defendants.


BECKERMAN, U.S. Magistrate Judge.

       James Ross (“Ross”), a self-represented litigant in the custody of the Oregon Department

of Corrections (“ODOC”), filed this civil rights action under 42 U.S.C. § 1983 (“Section 1983”)

against Tyler Blewett, Superintendent at Two Rivers Correctional Institution (“TRCI”); Captain

Rumsey, Operations Captain; Ken Jeske, Oregon Corrections Enterprises (“OCE”)

Administrator; Shawn Haywood, OCE Deputy Administrator; Jennifer Starbuck, OCE

Communications Director; Lori Hensel, OCE Laundry Manager; Coordinator Snider, OCE

Laundry Coordinator; Coordinator Moore; OCE Laundry Coordinator; Colette Peters, Director

of ODOC; Governor Kate Brown (“Governor Brown”); and John Does 1-3, TRCI Correctional

Officers (collectively, “Defendants”). Ross alleges that Defendants’ response to COVID-19


PAGE 1 – OPINION AND ORDER
         Case 2:20-cv-01338-SB          Document 34       Filed 02/12/21      Page 2 of 7




violates his constitutional rights to reasonable protection from severe illness or death. This matter

comes before the Court on Defendants’ motion to stay this litigation. For the reasons that follow,

the Court grants Defendants’ motion to stay.

                                         BACKGROUND

       Ross is an adult in custody (“AIC”) of ODOC and is currently housed at TRCI. On

August 10, 2020, Ross filed this action against Defendants, alleging that ODOC’s failure

adequately to respond to COVID-19 violates his First, Eighth, and Fourteenth Amendment

rights. (ECF No. 2.) That same day, Ross filed a motion for appointment of counsel (ECF No. 4),

and a motion for a preliminary injunction seeking an order requiring defendants “to wear masks

at all times when entering and while remaining in the Institution” and to enjoin defendants from

further alleged constitutional violations. (Pl.’s Mot. Prelim. Inj. at 11-12, ECF No. 3.) On

October 5, 2020, Ross filed an amended complaint (“FAC”), adding as defendants several

ODOC officials and Governor Brown. (FAC at 1, ECF No. 8.)

       Months earlier, on April 6, 2020, seven AICs (the “Maney Plaintiffs”) housed at four

ODOC institutions filed a civil rights action under Section 1983 against Governor Brown and

several ODOC officials (together, “Maney Defendants”). (Def.’s Mot. to Stay at 1, ECF No. 23;

Maney et al. v. Brown et al., 6:20-cv-00570-SB (“Maney”), ECF No. 1.) The Maney Plaintiffs

allege that the Maney Defendants acted with deliberate indifference to their health and safety by

failing adequately to protect them from COVID-19 through social distancing, testing, sanitizing,

medical treatment, masking, and vaccines. (See Maney TAC, ECF No. 160.) The Maney

Plaintiffs assert allegations on behalf of a class of similarly situated AICs, and propose three

classes: (1) the “Injunctive Relief Class”; (2) the “Damages Class”; and (3) the “Vaccine Class.”

(Maney TAC ¶¶ 20-21.)



PAGE 2 – OPINION AND ORDER
         Case 2:20-cv-01338-SB          Document 34      Filed 02/12/21     Page 3 of 7




       On November 17, 2020, the Court issued its Findings and Recommendation (“F&R”),

recommending dismissal of Ross’s damages claims against defendants in their individual

capacities (ECF No. 10), which the district judge adopted in full on January 28, 2021. (Order at

3, ECF No. 24.) The Court also dismissed Ross’s motions for a preliminary injunction (ECF

Nos. 3, 20) and motions for appointment of counsel (ECF No. 4, 19), with leave to renew at a

later stage of the proceedings. (Order at 3.)

       On January 21, 2021, the Maney Plaintiffs moved for a preliminary injunction requiring

ODOC to offer all AICs housed in ODOC facilities a COVID-19 vaccine, and sought provisional

class certification of the Vaccine Class, which includes: “All adults in custody housed at Oregon

Department of Corrections facilities (ODOC) who have not been offered COVID-19

vaccinations.” (Maney Pls.’ Mot. Prelim. Inj., ECF No. 156; Maney Pls.’ Mot. to Certify Class at

2, ECF No. 154.)

       On January 26, 2021, Defendants filed a motion to stay this matter pending resolution of

the motion for class certification in Maney. (Defs.’ Mot. to Stay at 1.) On February 2, 2021, this

Court granted the Maney Plaintiffs’ motion for provisional class certification of the Vaccine

Class and motion for a preliminary injunction. (Maney Op. & Order at 34, ECF No. 178.) The

Maney Plaintiffs’ motion for class certification of the remaining two classes is currently due on

March 1, 2021. (ECF No. 110.)

                                           DISCUSSION

       The parties dispute whether a stay pending resolution of the Maney class certification

motion is appropriate here. As explained below, the Court concludes that the relevant factors

weigh in favor of a stay.

///

///
PAGE 3 – OPINION AND ORDER
            Case 2:20-cv-01338-SB        Document 34       Filed 02/12/21      Page 4 of 7




I.        APPLICABLE LAW

          “District courts have the discretion to stay proceedings pending before them.” Patton v.

DePuy Orthopaedics, Inc., No. 19-cv-00081, 2019 WL 851933, at *3 (C.D. Cal. Feb. 21, 2019)

(citing Landis v. N.A. Co., 299 U.S. 248, 254-55 (1936), and Lockyer v. Mirant Corp., 398 F.3d

1098, 1109 (9th Cir. 2005)); see also Confederated Tribes & Bands of Yakama Nation v. Airgas

USA, LLC, 435 F. Supp. 3d 1103, 1127 (D. Or. 2019) (“This court has the inherent power to

control its docket to ‘promote economy of time and effort for itself, for counsel, and for

litigants.’”) (citation omitted). In deciding whether to grant a party’s motion to stay, courts in this

circuit typically consider the following three factors: “‘(1) [the] potential prejudice to the non-

moving party; (2) [the] hardship and inequity to the moving party if the action is not stayed; and

(3) the judicial resources that would be saved by avoiding duplicative litigation[.]’” DePuy, 2019

WL 851933, at *3 (quoting Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal.

1997)).

II.       ANALYSIS

          In opposing Defendants’ motion to stay, Ross argues that he is “still suffering from the

outbreak caused by [Defendants’] deliberative and wreckless [sic] indifference to my

constitutional rights” and that “nothing [has] changed throughout the prison[.]” (Pl.’s Resp. at 1-

3.) Ross also states that he has recently contracted COVID-19 and “that changes the scope of my

case[.]” (Id. at 5.) Finally, Ross asks the Court to appoint counsel to represent him in this matter,

or “have counsel representing Maney assist me, immediately and without any further delay.”

(Id.)

          Although the Court is sympathetic to Ross’s situation, the Court finds that, on balance,

the relevant factors weigh in favor of staying this action pending resolution of class certification

in Maney.

PAGE 4 – OPINION AND ORDER
         Case 2:20-cv-01338-SB          Document 34        Filed 02/12/21      Page 5 of 7




       First, there is substantial overlap between the parties and legal issues to resolve in the

Maney case and this case, as both actions include Section 1983 claims alleging that ODOC

officials acted with deliberate indifference to AICs’ health and safety by failing adequately to

protect them from COVID-19. (Maney TAC ¶ 156; FAC at 5-11.) A stay will conserve judicial

resources by avoiding duplicative litigation.

       Furthermore, it appears that Ross is a member of all three putative classes in Maney. As

explained above, the Court has already provisionally certified a Vaccine Class in Maney, of

which Ross is a member. In addition, the Maney Plaintiffs seek to certify an Injunctive Relief

Class composed of AICs who are at high risk of death or severe illness from COVID-19, and a

Damages Class composed of individuals who have been continuously housed in ODOC facilities

since February 1, 2020, and have contracted COVID-19. (Maney TAC ¶¶ 20-21.) Ross is a

member of the Maney Injunctive Relief Class because he alleges that he is currently housed in an

ODOC facility and is at high risk of death or severe illness from COVID-19 due to a heart

condition. (See FAC at 10, explaining that he suffers from a heart condition; Maney TAC ¶ 20,

noting that the Injunctive Relief Class includes “[p]eople with heart disease (such as congenital

heart disease, congestive heart failure and coronary artery disease)”). Ross is also a member of

the Maney Damages Class because he has contracted COVID-19. (See Pl.’s Mem. Obj. to F&R

at 1, ECF No. 26, stating that “I have been infected with the coronavirus/COVID-19”).

       A stay in this case will not result in significant delay, as the motion for class certification

in Maney is currently due on March 1, 2021. (ECF No. 110.) If the Court grants the Maney

Plaintiffs’ motion for class certification, Ross may elect to proceed as a member of the three

classes, or he may opt out and litigate his own case. See McDaniels v. Stewart, No. 15-CV-

05943-BHS-DWC, 2017 WL 132454, at *2 (W.D. Wash. Jan. 13, 2017) (granting stay pending



PAGE 5 – OPINION AND ORDER
            Case 2:20-cv-01338-SB        Document 34           Filed 02/12/21   Page 6 of 7




class certification and noting that “Plaintiff may elect to be a member of the class if it is certified,

or opt-out and proceed with his own case”). On the other hand, if the Court denies class

certification, Ross faces only a brief delay in this matter.

        For these reasons, the Court concludes that staying this litigation will conserve judicial

resources by avoiding duplicative litigation, and a stay will not unduly prejudice the non-moving

party. See McDaniels, 2017 WL 132454, at *2 (granting stay because “staying this action

pending resolution of class certification . . . promotes judicial economy and does not prejudice

Defendants”); see also Hilario Pankim v. Barr, No. 20-cv-02941-JSC, 2020 WL 2542022, at *11

(N.D. Cal. May 19, 2020) (staying habeas petition pending adjudication in separate class action

because “[t]he potential relief available to [the petitioner]—immediate release due to

the COVID-19 pandemic, the conditions of confinement at the Yuba County, and his medical

vulnerabilities—is the same substantive relief sought in this action and is based on the same

underlying facts” and therefore “a stay pending adjudication of [the class action] is

warranted”); Duong v. Jennings, No. 20-cv-02864-RMI, 2020 WL 2524252, at *2 (N.D. Cal.

May 18, 2020) (same); Calderon v. Barr, No. 2:20-cv-00891 KJM GGH, 2020 WL 2394287, at

*4-5 (E.D. Cal. May 12, 2020) (same).

                                           CONCLUSION

        For the reasons stated, the Court GRANTS Defendants’ motion to stay (ECF No. 23), and

STAYS this action pending resolution of class certification in the Maney case.1 Pursuant to


        1
         “[A] motion to stay is nondispositive where it ‘[does] not dispose of any claims or
defenses and [does] not effectively deny . . . any ultimate relief sought.’” James v. Ariz. Dep’t of
Corrs., No. 18-4545, 2019 WL 7494660, at *2 (D. Ariz. Aug. 14, 2019) (quoting S.E.C. v.
CMKM Diamonds, Inc., 729 F.3d 1248, 1260 (9th Cir. 2013)). Defendants’ motion to stay does
not dispose of any claims or defenses and does not effectively deny any ultimate relief. Thus, this
Court may resolve the motion to stay without full consent to the jurisdiction of a U.S. Magistrate
Judge under 28 U.S.C. § 636(c).

PAGE 6 – OPINION AND ORDER
         Case 2:20-cv-01338-SB         Document 34       Filed 02/12/21    Page 7 of 7




Ross’s request, the Court will request that counsel for the Maney Plaintiffs contact Ross as soon

as possible.

       IT IS SO ORDERED.

       DATED this 12th day of February, 2021.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 7 – OPINION AND ORDER
